Citation Nr: 1630656	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO. 10-42 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for left upper extremity peripheral neuropathy.

2. Entitlement to an initial rating in excess of 10 percent for right upper extremity peripheral neuropathy.

3. Entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy.

4. Entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to February 1972, with service in the Republic of Vietnam from March 1971 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, there is no evidence that the Veteran is unable to obtain or maintain gainful employment. See October 2012 Hearing Transcript at 11-12, 14-15. As such, TDIU has not been raised by the record.

The Board remanded the issues on appeal for additional development in February 2013. The requested examination having been provided, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). At the same time, the Board denied entitlement to an increased rating for type II diabetes mellitus, which the Veteran did not appeal. As such, that issue is no longer on appeal.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2012. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's left upper extremity peripheral neuropathy was manifested by dull pain, cramping, tightness, tingling, numbness, paresthesias, decreased sensation to touch and difficulty holding items, resulting in mild incomplete paralysis of the radial nerve.

2. For the entire period on appeal, the Veteran's right upper extremity peripheral neuropathy was manifested by dull pain, cramping, tightness, tingling, numbness, paresthesias, decreased sensation to touch and difficulty holding items, resulting in mild incomplete paralysis of the radial nerve.

3. For the entire period on appeal, the Veteran's left lower extremity radiculopathy was manifested by pain, cramping, tingling, numbness, paresthesias, decreased ankle reflexes and decreased sensation to light touch, resulting in mild incomplete paralysis of the sciatic nerve.

4. For the entire period on appeal, the Veteran's right lower extremity radiculopathy was manifested by pain, cramping, tingling, numbness, paresthesias, decreased ankle reflexes and decreased sensation to light touch, resulting in mild incomplete paralysis of the sciatic nerve.



CONCLUSIONS OF LAW

1. The criteria for a rating of 20 percent, but no higher, for left upper extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8514 (2015).

2. The criteria for a rating of 20 percent, but no higher, for right upper extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8514 (2015).

3. The criteria for a rating in excess of 10 percent for left lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).

4. The criteria for a rating in excess of 10 percent for right lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. 
Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. 
Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All released or submitted private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in November 2009 and March 2013. The examinations were adequate because the examiner considered and addressed the Veteran's contentions and conducted a thorough medical examination of the Veteran.

While the November 2009 examiner did not indicate whether the claims file was reviewed, a failure to review the claims file does not automatically render an examination inadequate. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Instead, an examiner need only be apprised of a sufficient number of relevant facts to provide an informed opinion as to the severity of the disability at the time of the exam. Id.; Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Here, between the Veteran's subjective reports of his symptoms and the examiner's own objective observations, the Board finds the examiner was apprised of a sufficient number of relevant facts to render an informed opinion as to the severity of the Veteran's disability. As such, the examination is adequate for rating purposes. 

Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for increased ratings for bilateral upper and lower extremity radiculopathy. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.
II. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Diseases of the peripheral nerves are rated based on the degree of paralysis, neuritis, or neuralgia. The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note. When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree. Id.

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis. 38 C.F.R. § 4.123. The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id. Tic douloureux may be rated up to complete paralysis of the affected nerve. 38 C.F.R. § 4.124.

The terms "slight," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision. Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The Veteran contends he is entitled to increased ratings for his bilateral upper and lower peripheral neuropathy. As the facts and analysis for the two upper extremities and the two lower extremities are substantially the same, the Board will address the upper extremities together and the lower extremities together.

A. Bilateral Upper Extremity Peripheral Neuropathy

As an initial matter, the Board notes that during the period on appeal the Veteran's left and right upper extremity radiculopathy has been rated under Diagnostic Code 8515, governing impairment of the median nerve. However, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. Any change in a diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). Furthermore, the selection of diagnostic codes or applicable rating criteria is not protected and may be appropriately revised if the action does not result in the reduction of compensation payments. 38 C.F.R. §§ 3.951, 3.957; see Butts, 5 Vet. App. 532; VAOPGCPREC 71-91 (Nov. 7, 1991).

Here, both the November 2009 and March 2013 examiners indicated that, at a minimum, the Veteran's symptoms stemmed from impairment of the median, radial and ulnar nerves bilaterally. While all three nerves are rated based largely on the same criteria, the percentages assigned to those criteria differ. Specifically, Diagnostic Code 8514, governing impairment of the radial nerve, allows for a higher minimum rating than the Diagnostic Codes governing the median and ulnar nerves. As the medical evidence clearly shows involvement of the radial nerve, and as that Diagnostic Code would allow ratings that are either higher with the median or ulnar Diagnostic Codes, the Board finds that it is more appropriate to rate the Veteran under Diagnostic Code 8514, for impairment of the radial nerve. As such, the Board will first evaluate the left and right upper extremity radiculopathy based on the criteria under Diagnostic Code 8514, and then will consider if increased or separate compensable ratings are warranted under any other Diagnostic Codes.

Different ratings are available for the dominant (major) and non-dominant (minor) side. Here, the Veteran is right-hand dominant. As such the ratings for the major side will be considered for the right upper extremity peripheral neuropathy, and the ratings for the minor side will be considered for the left upper extremity. Under Diagnostic Code 8514, a 20 percent rating is warranted for mild incomplete paralysis of the radial nerve on the major or minor side. 38 C.F.R. § 4.124a, Diagnostic Code 8514. A 30 percent rating (major side) or 20 percent rating (minor side) is warranted for moderate incomplete paralysis. Id. A 50 percent (major side) or 40 percent (minor side) rating is warranted for severe incomplete paralysis. Id.

A 70 percent (major side) or 60 percent (minor side) rating is warranted for complete paralysis of the radial nerve, with drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extent hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; and total paralysis of the triceps. Id. 

During the period on appeal, the Veteran reported dull pain, tightness, numbness and tingling in his hands and difficulty holding objects, which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As there is no evidence that the Veteran's statements are not credible, they are entitled to probative weight.

The Veteran was provided with VA examinations in November 2009 and March 2013. The November 2009 examiner noted subjective complaints of occasional numbness and tingling, and that the Veteran denied burning pain or weakness. On examination decreased sensation to dull and sharp touch was noted, but reflexes, motor and muscle strength, and muscle tone were all normal. Atrophy was not present. Overall the examiner noted there to be involvement of the median, ulnar and radial nerves, but did not indicate if the symptoms were attributable to a specific nerve or provide an estimate of the overall severity of the disability.

The March 2013 examiner noted mild pain and paresthesias, and moderate numbness bilaterally. On examination muscle strength and reflexes were normal bilaterally, with decreased sensation to light touch in the hand and fingers. No muscle atrophy or trophic changes were present. Overall the examiner noted that the Veteran's upper and lower extremity was manifested by bilateral mild incomplete paralysis of the radical, median, ulnar, musculocutaneous, and circumflex nerves, as well as the lower radicular group. There is no evidence that the examiners were not compete or credible, and as the reports were based on accurate facts and objective observations, the Board finds they are entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295.

Treatment records associated with the claims file reflect normal extremity and neurological examinations in August 2008 and July 2009. Otherwise, these records are silent for complaints of or treatment for left or right upper extremity peripheral neuropathy, or any assessments of the severity of the Veteran's upper extremity peripheral neuropathy.

Based on this evidence, an increased rating of 20 percent, but no higher, is warranted in this case. The lay and medical evidence of record indicates that the Veteran's left and right upper extremity peripheral neuropathy is manifested at least partially by intermittent sensory symptoms, specifically dull pain, numbness, tightness and tingling in the hands. Both examiners also noted that the Veteran's left and right upper extremity impairment caused in part by impairment of the radial nerve, with the March 2013 examiner further indicating that the Veteran had  bilateral mild incomplete radial nerve paralysis. As such, an increased rating of 20 percent for the Veteran's left and right upper extremity peripheral neuropathy is warranted, based on purely sensory impairment of the left and right upper extremity radial nerve. 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8514.

A rating in excess of the 20 percent assigned herein is not warranted. Symptomatology that is wholly sensory in nature is to be rated as mild, or at most moderate, incomplete paralysis of the affected nerve. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note. The Veteran has generally indicated that the pain he experiences is dull, and that his numbness, tingling and tightness are intermittent in nature. There is no lay or medical evidence of physical manifestations, such as loss of muscle strength, atrophy or other issues. While the March 2013 examiner noted that the Veteran experienced moderate numbness in his upper extremities bilaterally, he still determined that overall this moderate numbness, in conjunction with his other sensory symptomatology, only resulted in mild incomplete paralysis of the radial nerve bilaterally. As such, the Board finds that an increased rating in excess of the 20 percent ratings granted herein for left and right upper extremity neuropathy are not warranted. 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8514.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this. The Board notes that there is evidence of impairment of the median, ulnar, musculocutaneous and circumflex nerves, as well as the lower radicular group. However, the Diagnostic Codes governing impairments of these nerves and the lower radicular group do not assign ratings for mild incomplete paralysis in excess of the 20 percent assigned herein. As such, increased ratings under the Diagnostic Codes governing the other identified nerves are not warranted. 38 C.F.R. § 4.124a, Diagnostic Codes 8512, 8514-8518.

Further, there is no indication from the record that the Veteran's symptoms, specifically dull pain, numbness, cramping, tingling and difficulty holding items, are attributable to the impairment of a specific nerve. Rather, his symptoms are caused by the impairment of all the nerves involved. Therefore, assigning separate compensable ratings for these other nerves would violate the rule against pyramiding. 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262. Increased ratings based on neuralgia and neuritis, which rely on the rating schedule for disabilities of the peripheral nerves, are not also warranted in this case. 38 C.F.R. §§ 4.123, 4.124. There is no evidence of tic douloureux. 38 C.F.R. § 4.124.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Based on the evidence of record, the Board finds that an increased rating of 20 percent, but no higher, for left and right upper extremity peripheral neuropathy is warranted, based on bilateral mild incomplete paralysis of the radial nerve.

B. Bilateral Lower Extremity Peripheral Neuropathy

The Veteran's left and right lower extremity peripheral neuropathy are currently rated under Diagnostic Code 8520, governing impairment of the sciatic nerve. 38 C.F.R. § 4.124a, Diagnostic Code 8520. Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis. Id. A 20 percent rating is warranted for moderate incomplete paralysis, a 40 percent rating is warranted for moderately severe incomplete paralysis, and a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy. Id. An 80 percent rating is warranted for complete paralysis where the foot dangles and drops, no active movement of muscles below the knee is possible, and flexion of the knee is weakened or lost. Id.

During the period on appeal the Veteran has reported of pain, cramping, tingling, and numbness, all of which he is competent to report. Jandreau, 492 F.3d 1372. There is no evidence that these statements are not credible, and therefore they are entitled to probative weight.

The Veteran was provided with VA examinations in November 2009 and March 2013. The November 2009 examiner noted subjective complaints of occasional numbness and tingling in the feet bilaterally, and that the Veteran denied burning pain and weakness. On examination the Veteran had decreased sensation to both sharp and dull touch in a stocking type distribution. Reflexes, motor strength and muscle tone and strength were normal, with no evidence of muscle atrophy.

The March 2013 examiner noted mild bilateral constant and intermittent pain, as well as moderate paresthesias and numbness bilaterally. Muscle strength testing was 5/5 in both lower extremities, with the examiner noting that no atrophy was present. Reflexes were decreased in the bilateral ankles, but normal in all other areas. Sensation to light touch was decreased in the lower leg and foot. No trophic changes were present and gait was found to be normal. Loss of use was not found to be present. Based on these symptoms, the examiner stated that overall the Veteran had mild incomplete paralysis of the sciatic, common peroneal, musculocutaneous, anterior tibial, internal popliteal, posterior tibial, anterior crural and internal saphenous nerves.

There is no evidence that the examiners were not competent or credible, and as the examination reports are based on accurate facts and an examination of the Veteran, the Board finds they are entitled to significant probative weight with respect to the severity of the Veteran's left and right lower extremity peripheral neuropathy. Nieves-Rodriguez, 22 Vet. App. 295.

August 2008 and July 2009 private treatment records reflect no complaints of neurologic or extremity issues, and no neurological or extremity issues were noted to be present on examination. The records associated with the claims file are otherwise silent for any complaints or assessments of the Veteran's left or right lower extremity peripheral neuropathy.

Based on the foregoing, the Board finds that an increased rating in excess of 10 percent for left and right lower extremity peripheral neuropathy is not warranted. The lay and medical evidence of record establish that the Veteran's symptoms are predominantly, if not entirely, sensory in nature. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note. The Veteran has not endorsed any physical manifestations such as loss of muscle strength or atrophy, and the medical evidence is silent for any evidence of these physical manifestations.

Further, the March 2013 VA examiner indicated that, even though moderate paresthesias and numbness was present, overall the Veteran's symptoms only resulted in mild incomplete sciatic nerve paralysis bilaterally. Based on this evidence, the Board finds that an increased rating in excess of 10 percent is not warranted for the left or right lower extremity peripheral neuropathy, as the Veteran's overall level of symptomatology does not more nearly approximate the level of severity contemplated by a 20 percent rating. 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case during the period on appeal. The Board notes that the March 2013 VA examiner found impairment of the common peroneal, musculocutaneous, anterior tibial, internal popliteal, posterior tibial, anterior crural and internal saphenous nerves in addition to the sciatic nerve. However, these impairments were all found to be of the same level of severity, and therefore an increased rating is not possible under any of the Diagnostic Codes governing the other nerves involved as they all also assign a 10 percent rating for mild incomplete paralysis. 38 C.F.R. § 4.124a, Diagnostic Codes 8521-8530.

Additionally, there is no indication from the record that the Veteran's symptoms, specifically pain, paresthesias, numbness, cramping, decreased sensation to light touch and decreased reflexes, are attributable to the impairment of a specific nerve. Instead, his symptoms appear to be caused by the impairment of all the nerves found to be involved. Therefore, assigning separate compensable ratings for the other nerves would violate the rule against pyramiding. 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262. Increased ratings based on neuralgia and neuritis, which are based on the rating schedule for disabilities of the peripheral nerves, are not also warranted in this case. 38 C.F.R. §§ 4.123, 4.124. There is no evidence of tic douloureux. 38 C.F.R. § 4.124.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Based on the evidence of record, the Board finds that increased ratings in excess of 10 percent for left and right lower extremity peripheral neuropathy are not warranted in this case. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable. For these reasons, the claims are denied.

III. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element has not been met. The Veteran's service-connected bilateral upper and lower extremity peripheral neuropathy is manifested by pain, numbness, paresthesias, tingling, tightness, cramping, decreased sensation to light touch, decreased reflexes, and difficulty holding objects . These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the Rating Schedule for Diseases of the Peripheral Nerves, which contemplates the overall level of impairment attributable to sensory and physical manifestations. See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

Based on the evidence of record, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, as the criteria contemplate the overall severity of the bilateral upper and lower extremity peripheral neuropathy, based on the subjective and objective physical and sensory symptomatology associated therewith. In short, there is nothing exceptional about the Veteran's bilateral upper and lower extremity peripheral neuropathy as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, extraschedular referral is not warranted in this case.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for type II diabetes mellitus, bilateral upper and lower extremity peripheral neuropathy, malaria, bilateral hearing loss, and tinnitus. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's bilateral upper and lower extremity peripheral neuropathy combine or interact either with one another or his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial rating of 20 percent, but no higher, for left upper extremity peripheral neuropathy is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial rating of 20 percent, but no higher, for right upper extremity peripheral neuropathy is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy is denied.

Entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


